Peters, J.
The brief of the defendants’ counsel admits that judgment must go for the plaintiffs, unless the doctrine be established, that an emancipated minor can gain a settlement for himself by residence in a town for five consecutive years. The statute expressly prevents such a thing. “ A person of age, having his home in a town five successive years . . . has a settlement therein.” R. S., c. 24, § 1, mode 6. This does not permit a person of non-age to do so. And it was so judicially declared in Veazie v. Machias, 49, Maine, 105.
It has frequently been said, speaking generally, that a minor who has been emancipated may acquire a legal settlement in his own right, and the statement without qualification is misleading. He may acquire a settlement in his own right under certain mo.des and-conditions, but not in all the modes prescribed by statute for acquiring settlements, and not by residing in a town continuously for five years.

Defendants defaulted.

Appleton, C. J., Barrows, Virgin, Libbey and Symonds, JJ., concurred.